DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claim 1-2 and 4-13 in the reply filed on September 15, 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: two lines above “Brief Description of the Drawings” is the phase “The elastic member may include c a single member”.  Consider --The elastic member may include a single member--.  

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "in a front direction" in Claim 10 is a relative term which renders the claim indefinite.  Claim can be interpreted to mean ‘housing projects vertically above (“higher than”) the brush drum, even at the front of the vacuum (the common direction of motion of the device)’.  Drawings do not appear to support this interpretation and it is unclear what alternative interpretation is supported by the drawings.

    PNG
    media_image1.png
    505
    795
    media_image1.png
    Greyscale

Annotated Figure 11

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunagawa et al. (US 5,003,663) hereafter Sunagawa.
Regarding Claim 1, Sunagawa teaches:
a cleaner main body configured to generate suction force (main body case 7 which houses electrically-operated blower 6 [2:52-54])
a suctioner (suction port body 1 [2:47]) having a suction inlet (suction opening 3 [4:31]) to suck dust by the suction force (“when operated, an air flow containing a lot of dust flows through the opening 3… and flows into the filter” [8:16-19])
and a brush drum (rotary brush 23 [2:47-48]) rotatably provided at the suction inlet (rotatably driven rotary brush is disposed above opening 3 [2:47-48]) to sweep dust on a floor (rotary brush collects dust [2:66])
wherein the brush drum comprises convex portions (projections 22 [3:42]) formed on an outer circumferential surface of the brush drum (“projections are provided… on the outer periphery of the rotary brush” [3:42-43]) which spirally extend along (spiral projections 22 [3:44]) a rotational axial direction of the brush drum (“spiral projections on the rotary brush are divided in the axial direction of the rotary brush” [3:47-49]).

Regarding Claim 4, Sunagawa discloses the limitations of Claim 1, as described above, and further teaches the convex portions (projections 22 [3:42]) being first convex portions (first projections), and the brush drum comprises a cleaning member which includes second convex portions (the convex, non-projected and non-bristled portion of rotary brush 23, see Sunagawa Annotated Figure 10, below).




    PNG
    media_image2.png
    307
    403
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arch/second convex portion)][AltContent: arrow][AltContent: textbox (First convex portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arch radius of curvature)][AltContent: textbox (Convex portion radius of curvature)]
Sunagawa Annotated Figure 10

Regarding Claim 6, Sunagawa discloses the limitations of Claim 1, as described above, and further teaches the convex portions being configured to have a predetermined radius of curvature in a circumferential direction of the brush drum (projections spiral around rotary brush [3:42-43], such that the tip of any exposed part of the brush has an unknown but definite radius of curvature; see Sunagawa Annotated Figure 10, above).

Regarding Claim 7, Sunagawa discloses the limitations of Claim 4, as described above, and further teaches that arches with a lower height than the convex portions are arranged between the convex portions (the convex, non-projected and non-bristled portion of rotary brush 23 [3:42-43], see Sunagawa Annotated Figure 10, above).

Regarding Claim 8, Sunagawa discloses the limitations of Claim 7, as described above, and further teaches the arches having a radius of curvature from a center of rotation (due to spiraling of projections [3:42-43] non-projected portion of rotary brush also has an unknown but definite radius of curvature, see Sunagawa Annotated Figure 10, above).

Regarding Claim 9, Sunagawa discloses the limitations of Claim 1, as described above, and further teaches the suctioner (suction port body 1 [2:47]) comprising a housing partially surrounding the brush drum (front frame 14 of suction body 1 [3:18-19] covers top of rotary brush, see Sunagawa Fig. 1, below).

    PNG
    media_image4.png
    540
    744
    media_image4.png
    Greyscale

Sunagawa Fig. 1

Regarding Claim 10, Sunagawa discloses the limitations of Claim 9, as described above, and further teaches the housing being configured to surround the brush drum at a side of the brush drum opposite the floor (front frame 14 of suction body 1 [3:18-19] convers top of rotary brush, see Sunagawa Fig. 1, above) and extends along a front of the suctioner (front frame extends along the width of the vacuum, see Sunagawa Fig. 2, below), and wherein an extending front end of the housing (front frame 14 [3:18-19]) is configured to project as high as, or higher than, the brush drum in a front direction (inside radius of front frame 14 is larger than outside radius of rotary brush, even at front of vacuum, see Sunagawa Fig. 1, above).


    PNG
    media_image5.png
    274
    502
    media_image5.png
    Greyscale
Sunagawa Fig. 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa (US 5,003,663) in view of Schaefer (US 4,209,873).
Regarding Claim 5, Sunagawa discloses the limitations of Claim 4, as described above, and further teaches each of the convex portions being formed to surround a rotational shaft of the brush drum (the inside of the rotary brush is made hollow to receive a fixing shaft 24 [3:63-65]).  However, Sunagawa does not explicitly teach each of the convex portions comprising at least one contact point configured to contact a surface of the floor.  Schaefer is also concerned with rotary vacuum brushes and teaches a brush beater assembly with outwardly extending projections.  Schaefer describes these projections as forming “beaters” ([2:52]) and states that a vacuum cleaner brush with a projection serving as a beater is “particularly adaptable to the sweeping of carpets, in order to facilitate the removal of dirt from the carpet by agitation of the fibers thereof” ([1:9-16]).  In light of the purpose of the projections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distinct contact point on the tip of the outermost projections of Sunagawa’s rotary brush, and to configure these to contact a surface of the floor in order to facilitate the cleaning of carpets by agitating the fibers.

Allowable Subject Matter
Claims 2 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses a vacuum cleaner with a base surrounding a drum main body, and a plurality of bristles supported by the base.  Closest art of record Hui et al. (US 2008/0244843) teaches a flexible roller brush wrapped around a rigid roller body ([0026]) with flexible brushes attached to the outside surface of the roller brush ([0027]).  The roller body has a number of projecting detent posts that seat within grooves in the flexible roller brush ([0028]).  However, the roller brush of Hui et al. is configured to be used in a consumer or industrial swimming pool cleaner ([0001]), not a land-based vacuum cleaner.  
Claims 11-13 are dependent upon Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abramson et al. (US 7,079,923) teaches a robotic vacuum cleaner with a brush drum with two convex portions- outside convex portions and inner curved portions.  The bristles and curves of the brush drum spirally extend along the length of the drum.
Stegens (US 6,760,952) teaches a vacuum cleaner brushroll with spiraling bristles and hints at the possibility of a wrapper surrounding a main body with several schematic layouts of the brushroll in an unrolled condition (unclaimed and otherwise undiscussed).
Follows et al. (US 2010/0306957) teaches a cleaner head with multiple types of bristles, potentially made from nylon or carbon.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Jennings can be reached on 571-270-1536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723